Citation Nr: 0106668	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, as 
secondary to herbicide exposure to include Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from April 1967 to 
April 1971.  He also performed unverified service with the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1996, from 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).


FINDING OF FACT

The veteran incurred chloracne due to Agent Orange exposure 
while serving in Vietnam.


CONCLUSION OF LAW

Chloracne was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records indicate that the veteran served in 
Vietnam from November 1967 to July 1969.  In June 1969, the 
veteran was seen for multiple abscesses on his arms and 
staph-like infected areas of the face.  These were treated 
and improvement was shown.  However, in July 1969, a 
recurrence of staph abscesses were shown on the back, 
scrotum, and right axilla.  Thereafter, in August 1969, a 
boil on the left elbow was treated.  At separation the 
veteran's skin was clinically evaluated as normal.

A VA outpatient treatment record dated in January 1985, 
reported complaints of a painful rash.  It was noted that the 
rash started on the left side of head down towards the temple 
and cheek.  The diagnosis was seborrheic dermatitis.  

A VA examination conducted in October 1996 noted a history of 
boil lesions in Vietnam in 1969.  The veteran indicated that 
since that time, he has had chronic and recurrent skin 
lesions on the face, limbs, and truncal areas.  The lesions 
were described as raised red lesions that would often develop 
a pustular head.  The veteran complained of itchy and painful 
skin lesions that constantly recurred.  On examination, a 
number of slightly raised pink and red lesions were found.  
One had a pustular head.  The diagnosis was chloracne, 
secondary to exposure to Agent Orange.  

A VA examination conducted in July 1997, found numerous 
pustules on the truncal and limb areas, and comedones in the 
postauricular area and back.  The diagnoses included probable 
chloracne secondary to defoliants in Vietnam, hallmarked by 
open and closed comedones; acne vulgaris; and scarring on the 
back, secondary to previous chloracne formation.  In a March 
1998 addendum to this report, the VA examiner reviewed the 
veteran's service medical records, and concluded that the 
symptomatology in service was consistent with chloracne.  The 
examiner stated that the pustules on the forearms, chest, 
neck, back, buttocks, and legs represented acne; however, the 
comedones in the postauricular area, the double comedones on 
his back, and the depressed scars on his back and left 
shoulder, represented residual chloracne. 

An additional VA examination conducted in April 1999, found 
mild quiescent acne scarring and similar scars in both 
axillae, especially the lower medial aspects, with no acute 
lesions found.  The diagnoses included a history of acne 
and/or pyodermatous skin eruptions in Vietnam of an 
undetermined cause; and a history of pyodermatous acneiform 
eruptions since 1971, in axillae and friction areas of the 
groin and inguinal area, suggestive of hidradenitis 
suppurativa, with no lesions found on the examination.  The 
examiner stated that he could not diagnose chloracne or acne 
vulgaris, as no lesions were found on examination.

The veteran testified at a personal hearing before the Board 
in January 2001, that he served in areas of Vietnam that had 
been sprayed with defoliants.  He further stated that he 
first noticed boils on his chest, shoulder blades, and left 
testicle in 1969.  The veteran testified that after military 
service, his skin condition would come in "waves;" he could 
go for a period without any symptomatology and then he would 
get a "whole series" of them all over his body.  He noted 
that within the last 10 to 15 years, the severity of the 
large boils had decreased, but he continues to experience 
pustules.

Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  In this regard, the veteran's service 
medical records and VA medical records have been included in 
his file.  Additionally, the veteran has been afforded VA 
examinations in conjunction with these claims.  Accordingly, 
the Board finds that the duty to assist has been fulfilled.  

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service, even absent a service record or 
other evidence to that effect, unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Chloracne or other acneform 
disease consistent with chloracne must become manifest within 
one year from the date on which the veteran last performed 
active service in Vietnam during the above timeframe.  38 
U.S.C.A. § 1116.  Exposure to an herbicide agent will only be 
presumed in the case of a veteran with an enumerated § 3.309 
illness unless there is affirmative evidence that exposure 
did not occur.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to presumptive service connection, direct service 
connection is available for disability resulting from active 
service.  38 C.F.R. § 3.304 (2000).  With chronic diseases 
that are shown as such in service (or within an applicable 
post-service presumptive period specified in 38 C.F.R. § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2000).  If a disability is not shown to be chronic 
during service or an applicable post-service presumptive 
period, service connection may nevertheless be granted where 
a disorder has been observed in service or an applicable 
post-service presumptive period and the symptomatology 
associated with that disorder is manifested with continuity 
post-service.  Id.  Service connection may also be granted 
for a disease diagnosed after discharge from service where 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

In the instant case, the medical evidence of record, to 
particularly include a March 1998 VA examiner's addendum, 
confirms that the veteran has had chronic symptomatology 
consistent with chloracne since service.  Additionally, a VA 
examiner has related current skin lesions and scarring to 
chloracne, due to exposure to defoliants while serving in 
Vietnam.  While a 1999 VA examination did not diagnose the 
disorder at that time, given the course of the disability, 
with remissions and exacerbations, the Board finds that after 
resolving reasonable doubt in the appellant's favor that 
service connection for chloracne is warranted.  



ORDER

Service connection for chloracne, due to Agent Orange 
exposure, is granted. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

